FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANA EPIFANIA GONZALEZ                            No. 07-71537
TALAMANTES,
                                                 Agency No. A096-360-451
               Petitioner,

  v.                                             MEMORANDUM *

MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ana Epifania Gonzalez Talamantes, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reissue the BIA’s prior order. We review for abuse of discretion, Lara-

Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended by 404 F.3d 1105

(9th Cir. 2005), and we grant the petition and remand for further proceedings.

      The BIA abused its discretion by failing to address the declaration Gonzalez

Talamantes submitted to show that she did not receive the BIA’s November 22,

2006 order. See Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007)

(presumption of proper mailing created by transmittal of cover letter may be

overcome by evidence of non-receipt by a petitioner or counsel). We remand for

the BIA to review the evidence in the first instance and to determine whether it is

sufficient to overcome the presumption of mailing.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    07-71537